DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a method of identifying biomolecules by mass spectrometry comprising: 
(i) providing a mass spectrometer comprising: a first vacuum chamber having an inlet aperture; a second vacuum chamber adjacent the first vacuum chamber; a differential pumping aperture separating the first and second vacuum chambers; an ion guide arranged in the first vacuum chamber for guiding ions from the inlet aperture to and through the differential pumping aperture, wherein the ion guide comprises a first portion configured to guide ions along a first axial path, a second portion configured to guide ions along a second different axial path, and a transition portion configured to urge ions from the first axial path onto the second axial path; and a voltage supply arranged and configured to apply voltages to electrodes in the spectrometer so as to accelerate ions through the first vacuum chamber; 
(ii) transmitting ions of said biomolecules through said inlet aperture into said ion guide; 

(iv) operating the spectrometer in a first mode in which the pressure in the first vacuum chamber and said voltage supply are controlled such that the ions are accelerated by the voltage supply so as to collide with gas in the first vacuum chamber and fragment to form fragment ions. 
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Guna (US 2021/0151307), who teaches a mass spectrometry system comprising a mass spectrometer having a first vacuum chamber, a second vacuum chamber, a vacuum pump, wherein a first ion guide and a second ion guide are disposed the first vacuum chamber, and ions are transmitted and accelerated through the ion guides using a voltage supply; however, Guna fails to teach that the second ion guide is configured to guide ions along a second different axial path, nor is there a transition portion configured to urge ions from the first ion guide to the second ion guide.
Furthermore, Karancsi (US 2018/0038838) teaches a mass spectrometry system comprising an ion guide having conjoined ring electrodes, wherein ions are accelerated through the ion guide to form fragment ions; however Karancsi fails to teach that in the conjoined ring electrodes assembly, there is a transition portion configured to guide ions from a first axial path onto a second axial path.
The primary reason for allowance of the claims is the combination of the method’s steps of (i) providing a mass spectrometer comprising: a first vacuum . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881